Citation Nr: 1212977	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for the Veteran's service-connected status post left shoulder rotator cuff repair.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Rating Decision in the file dated November 25, 2011 indicates that VA treatment records from the Roseboro, Oregon VA Medical Center (VAMC) dated from December 2010 to November 2011 were reviewed.  However, there are no records from the Roseboro VAMC dated after March 15, 2011 in the file.  VA must obtain all records known to be available that might be relevant.  38 C.F.R. § 3.159 (2011).  VA medical records are constructively of record.  Bell v Derwinski, 2 Vet. App. 611 (1992).  These records must be obtained.

The Board notes that the Veteran was afforded a VA examination in May 2011 to address his claim of individual unemployability.  At that time, the examiner thoroughly examined the Veteran's left shoulder and provided an assessment of his current level of disability, to include range of motion findings.  The RO did not thereafter issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2011) (an SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  The claims file was then transferred to the Board in January 2012, after receipt of the May 2011 examination report at the RO.  Therefore, the Board finds that a remand for an SSOC is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all treatment records from the VAMC in Roseboro, Oregon and any associated outpatient clinics dated from March 15, 2011 to the present.  If no records are available, that fact should be noted in the claims file.

2.  The RO should review the expanded record and determine if a higher disability rating for the disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


